DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coutandin (US 2017/0130601).
With regard to claim 1, Coutandin discloses a labyrinth seal (as seen in Figs. 1-3) for a gas turbine engine (as disclosed in paragraphs [0001], etc.), comprising: a stator (26) coupled to a non-rotating portion of the gas turbine engine (11 as seen in Fig. 1) and fixed in an axial direction and a radial direction (as seen in Fig. 1, etc.), the stator including a layer of abradable material (29) extending uniformly in the axial direction from a first stator side to an opposite second stator side (as seen in Figs. 1 and 2 it extends as such and is uniform as claimed in the 

With regard to claim 4, Coutandin discloses that the first tooth has a first tooth side (either of the axial facing sides as seen in Fig. 2), which extends at an angle from a surface of the rotor (as seen in Fig. 2).

With regard to claim 5, Coutandin discloses that the first tooth has a second tooth side opposite the first tooth side (i.e. the other axial side thereof as seen in Fig. 2), which extends at a second angle from a surface of the rotor (as seen in Fig. 2).

claim 6, Coutandin discloses that the angle and the second angle are included angles (as seen in Fig. 2 and in as much as applicant’s disclosed angles are (e.g. the angles converge towards a single vertex)).

With regard to claim 7, Coutandin discloses that the first tooth is spaced apart from the second tooth by a first distance (as seen in Fig. 2 as they are spaced), and the first distance is predetermined as a percentage of a value of a pitch of the first tooth and the second tooth (as seen in Fig. 2, examiner notes that a pitch (as used by applicant being the spacing of the midpoint of the adjacent teeth) is shown as greater than the first distance such would hold true).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 2-3 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Coutandin (US 2017/0130601) in view of Nishijima et al. (US 2015/0369075).
With regard to claims 2 and 3, Coutandin fails to disclose that the third tooth is (claim 2) between a fourth tooth and the second side or (claim 3) the second tooth and a fourth tooth, the fourth tooth having a fourth radial height that is substantially the same as the second radial height and a fourth clearance between a fourth tip of the fourth tooth and the stator is substantially the same as the second clearance.
Nishijima discloses a similar labyrinth seal (as seen in Figs. 1-2) with a stator (1) and a rotor (2), the rotor having four teeth (17A-D in order from left to right in Fig. 2), with the second tooth (17B) having a shorter radial height than the first tooth (17A, as seen in Fig. 2), the third tooth (17C) having a substantially the same height as the first tooth (as seen in Fig. 2), and the fourth tooth (17D) having a substantially the same height as the second tooth (as seen in Fig. 2), and wherein the third tooth is between a fourth tooth and the second side and the second tooth and a fourth tooth (as seen in Fig. 2).
It would have been considered obvious to one having ordinary skill in the art, at the time the invention was made to have included a fourth tooth in the device of Coutandin such that the third tooth is (claim 2) between a fourth tooth and the second side or (claim 3) the second tooth and a fourth tooth, the fourth tooth having a fourth radial height that is substantially the same as the second radial height and a fourth clearance between a fourth tip of the fourth tooth and the stator is substantially the same as the second clearance as taught by Nishijima. Such a 

With regards to claims 8 and 13, Coutandin discloses a labyrinth seal (as seen in Figs. 1-3) for a gas turbine engine (as disclosed in paragraphs [0001], etc.), comprising: a stator (26) coupled to a non-rotating portion of the gas turbine engine (11 as seen in Fig. 1) and fixed in an axial direction and a radial direction (as seen in Fig. 1, etc.), the stator including a layer of abradable material (29) extending uniformly in the axial direction from a first stator side to an opposite second stator side (as seen in Figs. 1 and 2 it extends as such and is uniform as claimed in the shown states); and a rotor (27) coupled to a rotating portion of the gas turbine engine (as seen in Fig. 1) so as to be spaced apart from the stator in the radial direction (as seen in Figs. 1-3), the rotor having a first side adapted to receive a fluid flow and an opposite second side (i.e. the left and right axial sided as seen in Fig. 2), the rotor including a first tooth (i.e. one of the outer teeth 30 or 32) at the first side having a first radial height (as seen in Fig. 2), a second tooth (31) between the first tooth and the second side (as seen in Fig. 2), the second tooth having a second radial height that is less than the first radial height (as seen in Fig. 2) and a third tooth (the other of 30/32) between the first tooth and the second side having a third radial height that is substantially the same as the first radial height (as seen in Fig. 2), a first clearance between a first tip of the first tooth and the stator in the radial direction (as seen in Fig. 2) is different than a second clearance between a second tip of the second tooth and the stator in the radial direction (as seen in Fig. 2. Examiner notes that the first and second clearance are different in that the second clearance is radially larger) and a third clearance between a third tip of the third tooth and the stator in the radial direction is substantially the same as the first clearance (as seen in Fig. 2).

Nishijima discloses a similar labyrinth seal (as seen in Figs. 1-2) with a stator (1) and a rotor (2), the rotor having four teeth (17A-D in order from left to right in Fig. 2), with the second tooth (17B) having a shorter radial height than the first tooth (17A, as seen in Fig. 2), the third tooth (17C) having a substantially the same height as the first tooth (as seen in Fig. 2), and the fourth tooth (17D) having a substantially the same height as the second tooth (as seen in Fig. 2), and wherein the third tooth is between a fourth tooth and the second side and the second tooth and a fourth tooth (as seen in Fig. 2).
It would have been considered obvious to one having ordinary skill in the art, at the time the invention was made to have included a fourth tooth in the device of Coutandin such that the third tooth is (claim 2) between a fourth tooth and the second side or (claim 3) the second tooth and a fourth tooth, the fourth tooth having a fourth radial height that is substantially the same as the second radial height and a fourth clearance between a fourth tip of the fourth tooth and the stator is substantially the same as the second clearance as taught by Nishijima. Such a modification would provide the expected benefit of increased sealing dues to a longer tortuous path among other well-known tradeoffs.

claims 9 and 14, the combination (Coutandin) discloses that the first tooth has a first tooth side (either of the axial facing sides as seen in Fig. 2), which extends at an angle from a surface of the rotor (as seen in Fig. 2).

With regard to claims 10 and 15, the combination (Coutandin) discloses that the first tooth has a second tooth side opposite the first tooth side (i.e. the other axial side thereof as seen in Fig. 2), which extends at a second angle from a surface of the rotor (as seen in Fig. 2).

With regard to claims 11 and 16, the combination (Coutandin) discloses that the angle and the second angle are included angles (as seen in Fig. 2 and in as much as applicant’s disclosed angles are (e.g. the angles converge towards a single vertex)).

With regard to claims 12 and 17, the combination (Coutandin) discloses that the first tooth is spaced apart from the second tooth by a first distance (as seen in Fig. 2 as they are spaced), and the first distance is predetermined as a percentage of a value of a pitch of the first tooth and the second tooth (as seen in Fig. 2, examiner notes that a pitch (as used by applicant being the spacing of the midpoint of the adjacent teeth) is shown as greater than the first distance such would hold true).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354.  The examiner can normally be reached on M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS L FOSTER/            Primary Examiner, Art Unit 3675